UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 96-31105




                LINDA S. JOHANSEN; NEAL ROSS JOHANSEN,

                                             Plaintiffs-Appellants,


                                VERSUS


 STATE OF LOUISIANA, Department of Public Safety & Corrections,


                                                Defendant-Appellee.



           Appeal from the United States District Court
               For the Middle District of Louisiana
                         (95-CV-1672-A-M2)


                         July 9, 1997
Before DUHÉ and BARKSDALE, Circuit Judges and COBB1, District
Judge.

PER CURIAM:2

      AFFIRM.   See 5TH CIR. R. 47.6.




  1
   District Judge of the Eastern District of Texas, sitting by
designation.
  2
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.